GRAVES, Judge.
It appears from the record that relator was charged by complaint, in Reagan County, Texas, with the offense of burglary, and at a hearing thereon July 19, 1940, he was held in bond in the sum of $1500.00. That thereafterwards a bond in said sum was presented to the sheriff of Reagan County, who refused to accept said bond, and this writ of habeas corpus is brought for the purpose of releasing relator from his confinement in said jail of Reagan County, at Big Lake, and is based upon the proposition that a good and sufficient bond has been presented to the sheriff of Reagan County, and he has arbitrarily refused to approve such bond.
Under Art. 53-a, Vernon’s Ann. C. C. P., it appears that we have the power, if we so desire, to grant the writ of mandamus in certain cases whenever necessary to enforce the jurisdiction of this court, but only to that extent. It seems to üs that this *84hearing is. an effort to obtain from this court a writ of mandamus directing the sheriff of Reagan County to approve this proffered bond, of which action we have no jurisdiction.
It further appears that the undertaking of the bond was to bind the relator to await the action of the grand jury on the matters set forth in the complaint, which grand jury was to meet in Big Lake on October 7, 1940, which date has already passed, and doubtless the bond, should same be approved, would now be functus officio at this time.
Appeal is dismissed.